Citation Nr: 1404263	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2000 and January 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The February 2000 rating decision declined to reopen the previously-denied claims of entitlement to service connection for neck and back disabilities.  The January 2002 rating decision denied entitlement to a rating in excess of 30 percent for the service-connected right shoulder disability and denied entitlement to a TDIU.  The Veteran perfected appeals as to all of these issues.

In December 2003, the Veteran presented testimony on the above issues at a Board hearing before one of the undersigned Veterans Law Judges.  A transcript of this hearing was prepared and associated with the claims file.  

In September 2004, the Board found that new and material evidence had been received to reopen the claims of entitlement to service connection for disabilities of the neck and back and remanded these issues for further development and adjudication on the merits.  The Board further remanded the right shoulder and TDIU claims for further development.

In September 2008, the Veteran presented testimony on the above issues at a Board hearing before another one of the undersigned Veterans Law Judges.  A transcript of this hearing was prepared and associated with the claims file.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three Veterans Law Judges to decide those issues.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  Thus, a panel of three Veterans Law Judges has been formed to decide the issues addressed herein.  

In February 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In May 2011, the Veteran was sent a letter notifying him of the issues that would require a panel decision.  He was given the opportunity to testify at a personal hearing before the third panel member pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  He waived this opportunity in writing in June 2011.

The Board notes that the September 2008 hearing included testimony on additional issues that were not discussed at the December 2003 hearing.  These issues will be addressed in a separate Board decision before the Veterans Law Judge who conducted the September 2008 hearing.  

In a January 2012 decision, the Board denied entitlement to a rating in excess of 30 percent for the service-connected right shoulder disability.  Additionally, in an August 2012 decision promulgated by the Appeals Management Center in Washington, DC, the Veteran was granted a TDIU.  The Veteran has not filed an appeal concerning either decision.  As such, the issues of entitlement to an increased rating for a service-connected right shoulder disability and entitlement to a TDIU are no longer before the Board.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's currently demonstrated neck disorder was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran's currently demonstrated back disorder was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A back disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes February 2003, September 2004, February 2005, and March 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The March 2009 letter, and letters from March 2006 and January 2007, advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that these letters were not issued prior to the initial adjudication of the Veteran's claim in February 2000.  His claim, however, was subsequently readjudicated in the March 2006, January 2008, June 2008, October 2010, and August 2012 supplemental statements of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The RO also arranged for the Veteran to undergo VA examinations in July 2002, July 2005, June 2009, and June 2012.  Additionally, in April 2013 VA obtained an advisory medical opinion.  In particular, the Board finds that the June 2012 examination report and April 2013 advisory medical opinion are adequate for the purpose of adjudicating the claims.  The June 2012 examiner elicited from the Veteran his history of complaints and symptoms and provided pertinent clinical findings detailing the results of the examination.  Additionally, both the June 2012 examiner and April 2013 medical advisor cited from the medical record and explained their reasons for giving their stated opinions.  For these reasons, the Board concludes that the examination report and advisor medical opinion in this case provide an adequate basis for a decision.

Additionally, based on the aforementioned June 2012 VA examination and April 2013 medical advisory opinion, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background 

The Veteran has claimed entitlement to service connection for disabilities of the neck and back.  He essentially contends that these disabilities occurred during the approximately 25 parachute jumps he performed in service or as a result of an injury he sustained while competing in a judo match while on active duty.  

The Veteran's service records reflect that he was treated for lower back pain in November 1962.  The treatment provider associated the pain "possibly" with a urinary tract infection.  Subsequent service treatment records reflect back-related complaints that were not believed to be musculoskeletal in nature, but were attributed to genito-urinary problems.  He sought treatment for an upper back strain and right shoulder contusion in May 1963 after he was thrown onto his right shoulder in a judo match.  It was noted that he had been thrown on his right shoulder, and was experiencing pain on certain movements of the arm.  The Veteran has also submitted a parachute jump log reflecting that he performed approximately 25 jumps while in service.  The log reflects that the Veteran was injured when he hit his back during one of the jumps on June 1, 1962.  However, no diagnosis of a disorder was given.

On separation examination in January and March 1964, the examiner indicated that the Veteran's neck and spine were normal.  The Veteran marked on January and March 1964 Reports of Medical History that he did not have arthritis, rheumatism, or any bone or joint deformity.  On the January 1964 form, the Veteran explained that he had a "broken A.C. joint in my right shoulder and this has given me some trouble."  He noted that it was rather painful at times and that he regarded this as a permanent injury and a handicap.  He also noted problems with his right knee that made it difficult to stand or walk without pain.

The Veteran first filed a service connection claim for a shoulder and neck disability in June 1965.  

During the pendency of that claim, private medical records were obtained, including a July 1965 certificate from the Veteran's chiropractor, which notes that the Veteran received 21 treatments for his "back" from October 1964 through February 1965.  It noted that physical examination of the back and distal palpation revealed severe pain in the lower thoracic and lower lumbar areas.  Radiological examinations revealed subluxations of thoracic vertebrae 1, 2, 6, 10, and 11, and of lumbar vertebrae 4 and 5.  This record lists diagnoses of moderate to severe sprain of the lower thoracic and lower lumbar spine and spasm and contractions of the musculature in these regions.  No reference was made to military service or any injury therein.

The August 1965 VA examination report notes that the Veteran reported having injured his shoulder in service.  Examination revealed a deformity of the acromioclavicular joint consistent with separation.  It was also noted that the back was well-formed and that there was no limitation of motion in the lower portion of the back.  The examiner gave a diagnosis of acromioclavicular separation, right old.  No diagnoses were noted with respect to the cervical or thoracolumbar spine.  Service connection was subsequently granted for acromioclavicular separation in a September 1965 rating decision and a 10 percent disability rating was assigned.  Service connection was denied for a neck condition and acute back strain residuals.  

A February 1971 letter from a private physician that was written in regard to psychiatric difficulties references the Veteran's reported history of an acromioclavicular separation and peptic ulcer during service.  No reference to either back or neck disability was noted.

An undated letter from C.H.M., D.O., indicates that he saw the Veteran in November 1971 for shoulder and upper back pain.  Subsequent clinical findings and diagnoses noted in that report were limited entirely to the shoulder and arm.

A VA examination was conducted in July 1972 wherein the examiner noted that the Veteran had a history of degenerative arthritis of the acromioclavicular joint with surgical resection of the distal right clavicle in 1971.  The examiner indicated that the Veteran complained of a multitude of aches and pains involving his shoulders, arms, and back, none of which the examiner could determine had anything to do with his postoperative status.  The examiner further noted that the Veteran's records made reference to a history of inadequate personality problems, which the examiner believed was a major factor in his various complaints.  

Full range of motion in the back and the neck was noted in the June 1977 VA examination.  A September 1986 radiology report notes early spondylosis in the Veteran's lumbosacral spine and an old thoracic spine injury that appeared to have involved the disc space between T10 and T11.  

A June 1990 VA treatment record reflects that the Veteran sustained injury to his neck and body in an airplane accident the previous month.  The treatment provider gave a diagnosis of cervical spondylosis.

An August 1990 letter from D.R.H., M.D., contains the Veteran's self-reported history of sustaining injuries as a paratrooper and during a judo tournament.  Dr. H. further commented that the Veteran had been involved in an airplane accident in May 1990.  Dr. H. opined that the Veteran had a permanent physical impairment of his cervical and thoracolumbar spine.

An October 1990 letter from V.E.S., chiropractic physician, reflects that the Veteran first sought treatment in June 1972.  Dr. S. related that the Veteran experienced severe back pain in the mid-dorsal and upper-dorsal areas.  The letter reflects that the Veteran was first injured on June 1, 1962, while making a practice jump while on active duty.  Dr. S. stated that the June 1962 jump resulted in compression fractures of D-10, 11, 12, and some compression to L-1.  Dr. S. added that additional injury occurred in April 1963 when the Veteran landed on the right side of his head while practicing for a Judo tournament.  Dr. S. remarked that roentgenograph studies revealed a subluxation complex of C-1 and C-2 with scoliosis and some spondylitic changes in the C-5 and C-6 area.  The roentgenograph studies also revealed D-10, 11, and 12 spondylosis with degeneration of disk between D-10 and 11.  D-10, 11, 12, and L-1 had all been compressed.  Dr. S. gave diagnoses of cephalgia, cervicalgia, dorsalgia, degenerative joint disease on multiple levels, spondylosis of C-5 and 6, ankylosis spondylosis of D-10 and 11 secondary to compression fractures, and lumbar sprain and strain.

Degenerative osteoarthritis of the thoracic spine and degenerative changes of the lumbosacral and cervical spines were noted in a July 1991 radiology report.  A VA examiner noted in July 1991 that the Veteran's neck pain had its onset after the airplane accident in March 1990.  An October 1991 letter from the Veteran's chiropractor assesses that it appears the Veteran's in-service parachute injury, among other things, caused soft tissue damage to the cervical spine, which has led to degenerative joint and disc disease. 

During an April 1996 VA neuropsychological evaluation, the Veteran reported that he injured his spine during service.  It was noted that the Veteran's injuries were exacerbated by a 1990 crash landing of a small aircraft.  The report reflects that the Veteran reported whiplash injuries and spinal injuries in the accident.

In an October 1997 statement, R.P., a friend of the Veteran, stated that the Veteran complained of back and neck pain after leaving active duty.

A March 1999 independent medical evaluation report contains the Veteran's self-reported history of injuring his back and neck while serving on active duty as a paratrooper.  The report also contains the Veteran's account of being slammed to the floor during a judo match while on active duty.  The examiner gave diagnoses of spondylosis and central cervical spine herniations, thoracic spondylosis, and lumbar hyperlordosis.

A September 1999 VA joints examination report diagnoses cervical spondylosis but provides no etiology opinion.  

Diagnoses of degenerative arthritis of the neck, thoracolumbar spine, and central thoracic spine were noted on a June 2002 VA examination report, and a negative etiology opinion was provided.  The examiner noted that x-rays were negative for thoracolumbar compression fractures, which did not correspond to the Veteran's historical data, and that the Veteran's chronic back pain was consistent with degenerative arthritis.  The rationale for this opinion was that x-rays were negative for fractures and there was a lot of degenerative arthritis.  

On VA examination in July 2005, the examiner reviewed the Veteran's records and said that the Veteran had some degree of traumatic osteoarthritis of the cervical and thoracic spine.  The examiner stated that it was a problem to evaluate the Veteran from a physical standpoint.  He opined that the Veteran had significant psychological problems which far outweighed any orthopedic condition the Veteran might have, and made it difficult to properly evaluate the Veteran's orthopedic state.

A February 2006 VA examination report contains an opinion that, based solely on the Veteran's medical records, the Veteran did not have any disability of his neck or lower back due to activities which occurred while he was on active duty.  

A June 2009 VA examination report contains diagnoses of degenerative disc disease of the cervical spine and degenerative arthritis of the lumbar and thoracic spines.  With respect to the cervical and lumbar spine conditions, the examiner noted that there was no supporting evidence that these conditions were found on or exacerbated by military service.  The examiner noted it would be mere speculation to discuss the 1990 airplane crash landing as the cause of these conditions, as there was no radiological evidence of his condition at the time of separation as compared to immediately before or immediately after the airplane crash landing.  The examiner also opined that the degenerative arthritis of the thoracic spine was at least as likely as not associated with the Veteran's military service.

In October 2011, R.O.W., a friend of the Veteran's, reported that the Veteran told him he injured his shoulder and neck while he was on active duty.  A December 2011 letter from C.H.M. contains his recollection of the Veteran volunteering for a judo team while on active duty.  C.H.M. witnessed the Veteran being dropped during a team practice.  He was surprised that the Veteran had returned to normal duty that afternoon.

On VA examination in June 2012, the examiner recorded the Veteran's history of his cervical and lumbar spine difficulties.  He commented on what the service records did and did not show.  After performing an examination of the Veteran, the examiner gave diagnoses of degenerative disc disease and arthritis of the cervical spine, and lumbar spine degenerative disc disease and degenerative joint disease.  The examiner opined that the Veteran's neck and back disorders were less likely than not incurred in or caused by his active duty service.  The examiner explained that even assuming that the Veteran suffered injuries to his neck and back as a paratrooper and during a judo match, there was still no evidence which would lead the average medical care provider to conclude that his current disc disease resulted from damage to the Veteran's back and neck in judo or parachute jumps.  The examiner explained that there were no X-rays of these areas in the service treatment records, and the Veteran himself claimed neither back nor neck injuries at his separation examination.  The examiner then reviewed the post-service treatment records and noted that on hospitalization in 1969, the Veteran reported injuring his right shoulder in a judo accident but did not complain of neck or back problems.  The examiner further noted that the Veteran worked for a number of years as a chiropractor which required significant physical labor to perform spinal adjustments, and age was also a risk factor for the development of arthritis.

In April 2013, the Board submitted the Veteran's claims file to a VA orthopaedic spine surgeon for an advisory opinion.  The physician considered the Veteran's report of being injured while in a judo competition as well as his history of performing 25 parachute jumps while on active duty.  He opined that in the absence of spinal fracture or other pathology which would have necessarily presented itself at the exact time of the Veteran's injuries in the early 1960s, a history of upper back strain and hitting his back on a parachute jump or a single judo injury would not cause the Veteran's current degenerative conditions of his spine.  

The physician further noted that there were no radiographic studies for review; only a single chiropractor's report of the studies, which made objective measurements of the alleged "subluxations" of the thoracic and lumbar vertebrae from the July 1965 chiropractic notes unverifiable.  He explained that in his experience, a chiropractor's and a doctor of medicine's training with regards to what constitutes "subluxation" of a vertebrae varied widely.  He said that subluxations and vertebral body dislocations did not occur spontaneously, and when they do occur by trauma, they result in immediate symptoms for the patient in the way of radicular or axial pain.  The examiner remarked that neither at the time of the judo match injury nor at the time of the parachute jumps did the Veteran have complaints consistent with an injury to his spine.  As such, the examiner opined that it was not likely that the Veteran's currently diagnosed disabilities of the thoraco-lumbar and cervical spines were etiologically related to his fall during a judo match or his 25 parachute jumps while on active duty.

In addition to the above, the Board notes that the Veteran was a chiropractor for many years.  The Veteran himself has asserted that he sustained a T10, 11, and 12 compression fracture as a result of the judo match injury or a parachute landing.  

C.  Analysis 

Having reviewed the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current neck and back disorders were incurred in service.  In reaching this conclusion, the Board found the opinions expressed in the June 2012 VA examiner's report and the April 2013 medical advisory opinion to be the most credible and probative evidence of record.  The June 2012 VA examiner's report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  The April 2013 medical advisory opinion was based on a thorough review of all of the evidence of record, to include specific consideration of the Veteran's contentions.  Further, a complete and through rationale is provided for both of the opinions rendered.  As noted, each of these two physicians specifically commented on the service treatment records and the Veteran's assertions of injuring his neck and back as a paratrooper and during a judo match.  Each examiner's opinion is fully explained and consistent with the evidence of record.  As such, the Board finds the opinions of the June 2012 VA examiner and April 2013 medical advisor to be highly persuasive that there is no connection between the Veterans' currently claimed neck and back symptoms and his service.

The Board has carefully considered the Veteran's own contentions regarding having sustained neck and back injuries in service, and experiencing continuous symptoms since that time.  The Board has also considered that the Veteran is a chiropractor, which establishes that he is competent to provide medical evidence in support of his claim.  See 38 C.F.R. § 3.159(a)(1) (stating that competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  However, although service treatment records do reflect complaints of both back and neck pain while on active duty, and that he sustained injuries in a parachute jump and a judo match, many of aspects of the Veteran's own description of his medical history are not consistent with the contemporaneous medical records.

For example, although the Veteran was found to have injured his back in a parachute jump, and to have sustained upper back strain in the judo match, his separation examination and medical history forms are entirely negative for any reference to continuous back or neck complaints since those injuries.  Given that the Veteran did specifically report having injured his shoulder and experiencing pain since that injury in the January 1964 form, and went so far as to emphasize that it was his belief that he sustained a permanent injury and handicap to his shoulder, the Board finds it very significant that he would fail to identify ongoing neck or back complaints at that same time.

The Board does acknowledge that the Veteran did seek treatment for back complaints with a chiropractor on 21 occasions from October 1964 through February 1965, and that radiological examinations reportedly showed subluxations of thoracic vertebrae 1, 2, 6, 10, and 11, and of lumbar vertebrae 4 and 5.  The report of that chiropractor also noted diagnoses of severe sprain of the lower thoracic and lower lumbar spine and spasm and contractions of the musculature in these regions.  However, there is no indication in that record that the Veteran related his complaints to injuries sustained in service, or that he suggested his complaints had been present since service.  Furthermore, as noted above, the April 2013 medical advisor explained that a chiropractor's and a doctor of medicine's training with regards to what constitutes "subluxation" of a vertebrae varied widely.  In his report, the April 2013 medical advisor explained why he felt that the reported "subluxations" and the chiropractor's findings did not represent evidence of an in-service spinal injury.  The Board finds the April 2013 opinion highly persuasive, and concludes that the 1964-1965 chiropractic records do not establish that the Veteran sustained a chronic spine disability in service.

The Board also acknowledges that the Veteran filed a claim of service connection for both shoulder and neck disability in June 1965, which the RO expanded to include back disability based on receipt of the chiropractors records.  Certainly, the close proximity of the chiropractic treatment to service, and the Veteran's reference to neck disability in his claims form supports his contention that his in-service injuries resulted in chronic problems.  However, the Board also observes that no reference was made to military service or any injury therein by the chiropractor, and the report of the subsequent VA examination in August 1965 reveals that the Veteran reported having problems since injuring his shoulder in service and no mention was made of either neck or back problems.  In fact, examination of the back was found to be entirely normal, and the only disability identified was to the shoulder.  

Again, given that the August 1965 VA examination was in response to the Veteran's claim of service connection for shoulder and neck disability reportedly sustained in the judo match, the Board finds it very significant that no complaints were made regarding the neck or back disability, and no clinical findings of any neck or disability were noted.  Similarly, in the July 1971 letter, a physician again references the Veteran's history of a shoulder injury sustained in service, as well as peptic ulcer disease that developed in service as well, but no mention was made of any distinct neck or back injuries sustained as well.

The Board is cognizant that a medical record dated in 1971 references upper back complaints.  However, the accompanying clinical findings are focused entirely on the right shoulder, and it is clear from the examiner's overall findings that the upper back complaints were construed to be a manifestation of the acromioclavicular joint disability and not representative of distinct neck or cervical spine disorder.  In fact, during a subsequent 1972 evaluation, an examiner discussed multiple complaints put forth by the Veteran that included back pain, but no back pathology was identified and the examiner specifically opined that the Veteran's personality disorder was a major factor in those complaints.  The next VA examination in 1977 revealed full range of motion in both the back and neck and no further evidence of back or neck disability appears until the 1986 radiological report. 

Given this history, the Board must reject as not credible the Veteran's current assertions that he experienced chronic neck and back disability since sustained injuries in the parachute jump and judo match in service.  As discussed in detail above, although the injuries are reflected in the service records, and he did received treatment with a chiropractor during the year following separation, the medical evidence in subsequent years as well as the Veteran's own reports to medical providers weigh heavily against finding his current assertions of continuity credible.  The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints in service.  Instead, the Board is relying on the fact that the Veteran was examined or sought treatment for his right shoulder disability on several occasions in the decade following separation and consistently related that disability to service without referencing any ongoing neck or back problems.  The only occasion in which the upper back was referenced was in 1972, and the examiner clearly felt that such pain was a manifestation of the acroimioclavicular joint disability.  In addition, physical examination from August 1965 to June 1977 consistently revealed no objective evidence of either neck or back disability.  For all of these reasons, the Board concludes that the Veteran's assertions of experiencing continuous problems since service to be not credible.

The Board acknowledges that the Veteran worked as a chiropractor, and is generally competent to give evidence about his history of back and neck problems.  However, the Board must also consider that the Veteran has not been in practice as a chiropractor for many years.  The Board additionally notes that while the Veteran has asserted that he sustained a T10, 11, and 12 compression fracture while on active duty, none of the X-ray reports of record reflect residuals of a compression fracture.  As such, the Veteran's statements do not appear to be supported by the X-ray reports of record.

The Board acknowledges that multiple private examiners have stated in their reports that the Veteran injured his neck and back while on active duty, but these opinions are substantially outweighed by the opinion offered by the June 2012 VA examiner and the April 2013 medical advisor.  The October 1990 letter from Dr. V.E.S. reflects that a June 1, 1962 in-service parachute jump resulted in compression fractures of D-10, 11, 12, and some compression to L-1, and that additional injury occurred to the Veteran in April 1963 when the Veteran landed on the right side of his head while practicing for a Judo tournament.  However, the service treatment records do not show that the Veteran suffered a compression fracture from his June 1961 parachute jump.  They merely reflect that the Veteran "hit his back"; the service records do not reflect that the jump resulted in a fracture.  Additionally, roentgenograph studies referenced in Dr. S.'s report also do not document prior fractures of the vertebrae.  As such, Dr. S.'s remarks concerning the June 1962 in-service parachute jump are not supported by the other evidence of record.  While the service records do document that the Veteran sought treatment for an upper back strain in May 1963 after he was thrown onto his right shoulder in a judo match, Dr. S. does not comment on the Veteran's report on his January and March 1964 Reports of Medical History that he did not have arthritis, rheumatism, or any joint deformity.  Dr. S.'s opinion appears to not be based on all of the evidence of record, and is thus of less persuasive value.

The Board acknowledges that the Veteran's chiropractor opined in an October 1991 letter that it appeared that the Veteran's in-service parachute injury, among other things, caused soft tissue damage to the cervical spine, which led to degenerative joint and disc disease.  Also, the June 2009 VA examiner opined that the degenerative arthritis of the Veteran's thoracic spine was at least as likely as not associated with the Veteran's military service.  However, neither of these examiners explained the rationale supporting the given opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As the neither the author of the October 1991 letter nor the June 2009 VA examiner adequately supported their opinions, the Board finds their opinions to be of less persuasive value.

The Board further acknowledges that the August 1990 letter from Dr. H. and the March 1999 independent medical examination report contain the Veteran's self-reported history of injuring his back during an in-service parachute jump and by being thrown in a judo match.  Notably, neither of these reports appear to contain an actual opinion regarding etiology.  To whatever extent they may imply a possible etiology, these reports appear to have been based solely on the representations of the Veteran, and the Board finds any such representations problematic as discussed in detail above.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or that are contradicted by other facts of record).  As with the October 1990 letter from Dr. S. and the October 1991 letter from the Veteran's chiropractor, it does not appear that either of these examiners considered the actual records of the Veteran's in-service treatment.  Additionally, none of them commented on the inconsistency between the Veteran's present report of injuring his neck and back through parachuting and a judo match, and his comments on his separation Report of Medical History that he did not have any arthritis or joint difficulties.  As such, these reports are not accorded the probative weight afforded to the opinions from the June 2012 VA examiner and April 2013 medical advisor.

In short, the Board finds that there is no credible evidence of any continuity of symptomatology since the Veteran's period of active duty, and the most probative competent medical evidence weighs against relating the Veteran's neck and back disorders to his service.  For these reasons, the Board concludes that the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.




___________________________     		___________________________
           MARK F. HALSEY                                              MICHAEL LANE               
	Veterans Law Judge                                             Veterans Law Judge
     Board of Veterans' Appeals                                 Board of Veterans' Appeals                             



___________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


